Citation Nr: 1617076	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and an adjustment disorder with depressed mood and anxiety.
 
2.  Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.

3.  Entitlement to special monthly pension (SMP), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army during World War II from April 1945 to December 1946.  Over the course of his honorable service, he received the Army of Occupation Medal, the Asiatic-Pacific Campaign Medal, and the World War II Victory Medal.
 
These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision that denied service connection for PTSD; and from an April 2013 rating decision that, in pertinent part, denied entitlement to SMC based on the need for regular A&A or on being housebound.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with an adjustment disorder with depressed mood and anxiety, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.

In December 2014, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that conforms to regulatory requirements; also, his adjustment disorder with depressed mood and anxiety was first manifested many years after service and has not been medically related to his service. 

2.  The Veteran is not shown to be so helpless as to be in need of regular A&A as a result of service-connected disability; he does not have a single disability ratable as 100 percent disabling, nor is he limited to the immediate premises of the nursing home due to service-connected disabilities.

3.  The Veteran resides in a nursing home because of medical need, and requires the regular assistance of another person for certain activities of daily living.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD and an adjustment disorder with depressed mood and anxiety, was not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

2. The criteria for an award of SMC based on the need for regular A&A, or on being housebound are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

3.  The criteria for an award of SMP based on the need for regular A&A are met. 38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. § 3.351(c) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an October 2012 letter, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection, the elements of aid and attendance benefits, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

The Veteran contends that his claimed psychiatric disability, to include PTSD and an adjustment disorder with depressed mood and anxiety, had its onset in active service.  His personnel records reflect that he served in the Asiatic Pacific Theater during World War II from October 1945 to October 1946.

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychosis is considered chronic under section 3.309.

Furthermore, this is a claim where service treatment records are not available.  The Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the veteran's exit examination and full Army medical records").

The report of a January 2012 VA examination reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV) criteria.  Rather, the January 2012 examiner diagnosed an adjustment disorder with anxiety, and indicated that the Veteran did not have more than one mental disorder diagnosis.  The type or severity of symptoms the Veteran was experiencing, or his current level of functioning, was described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that his symptoms were controlled by medication.  In this regard, the January 2012 examiner had noted that the Veteran denied any history of mental illness or treatment.  Clinical findings did suggest, however, that each of the Veteran's stressors was adequate to support a diagnosis of PTSD; and that each stressor was related to the Veteran's fear of hostile military or terrorist activity.

Specifically, the Veteran described one in-service stressor as seeing the dead body of a Japanese soldier, with organs exposed.  The second in-service stressor involved the Veteran's right leg being injured from "something ... maybe a grenade or a bomb."  He indicated that he was on an island and was stringing out field wire and came upon a trail.  When he threw the wire over a tree branch, he heard a noise "like a bang" and felt something hit his leg; his leg was bleeding.  The Veteran then tore his tee-shirt to use as a bandage.  He indicated that by the time he arrived at any place where there were medics, the wound was healing.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service. 

In this case, VA records first show that the Veteran underwent supportive counseling in July 2012 at a time when his wife was undergoing hospice care for significant medical conditions; and that the Veteran's wife passed away that same month.  Records also show that the Veteran screen-tested positive for PTSD in September 2013.  Following clinical evaluation in November 2013, the assessment was PTSD with some paranoia.  At that time he also tested positive for depression.  In January 2014, the Veteran reported that the "holidays were hard" on him, and seemed worse this year than last year.  He was again assessed with PTSD with some paranoia.

Although the Veteran's in-service stressors were found adequate to support a diagnosis of PTSD, the January 2012 examiner opined that the Veteran's current symptoms did not meet full criteria for PTSD under DSM-IV.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, such as this case.  Here, the RO certified the Veteran's appeal to the Board in September 2014 and, therefore, the claim is governed by DSM-5.

Records from the Amarillo Vet Center show that, in February 2014, the Veteran was still depressed over the loss of his wife; and that he had signs and symptoms of PTSD, which initially were considered as chronic and severe.  His treatment records show an assessment of "Sub-PTSD."  Symptoms in February 2014 included nightmares, irritability, sensitivity to noises, hyper-alertness, emotional numbness, intrusive thoughts of war-zone trauma, difficulty controlling anger, depressed and anxious moods, difficulty sleeping, and panic attacks.  In October 2014, the Veteran's treating physician opined that the Veteran's PTSD was due to combat in WWII.  No rationale for the opinion is provided.

Following the Board's December 2014 remand, the Veteran underwent a VA examination in May 2015 for purposes of determining the nature and etiology of the Veteran's psychiatric disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood, and opined that the Veteran did not have more than one psychiatric disability.  The examiner also opined that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Here, the examiner noted that the Veteran had worked for a telephone company for 32 years after his service discharge, and that he had retired in 1977.  The Veteran's also served as a Chamber of Commerce executive for 21 years, and as mayor of a Kansas town from 1966 to 1967.

In this case, the May 2015 examiner considered the diagnostic criteria for PTSD under DSM-5; and opined that the Veteran did not meet the full diagnostic criteria for PTSD.  In essence, the Veteran's PTSD symptoms have not caused impairment in social, occupational, or other important areas of functioning.

Likewise, the Veteran had reported some depressive symptoms, and reported that he recently was discharged from the hospital after ten weeks and had feared losing his toe.  The May 2015 examiner indicated that the Veteran had felt depressed since the death of his daughter eight years ago and the death of his wife in 2012.  In this regard, the May 2015 examiner opined that it is not at least as likely as not (50 percent or greater probability) that the Veteran's depressive symptoms are related to his active service.  The Veteran reported an active social life at the nursing home where he lived, and reportedly he was responsible for coordinating and bringing in entertainers.  Here, the evidence of record does not support a finding of continuity of symptomatology of depression and anxiety since active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds credible, competent and probative the Veteran's reports of experiencing traumatic events during active service.  However, the Board finds that the report of the May 2015 VA examination is more probative, given that it was conducted by a licensed medical professional, and provides a sound rationale for the finding that the Veteran's longstanding adjustment disorder with depressed mood is not at least as likely as not related to traumatic events during active service.  This is highly probative evidence against finding a nexus between any present psychiatric disability and active service.  Moreover, while the adjustment disorder with depressed mood is longstanding, a continuity of symptomatology since active service has not been demonstrated. 

The Board finds the May 2015 examiner's opinion to be probative for resolving the matter on appeal.  Here, the examiner has the medical knowledge to express a competent opinion; and found no evidence of any relationship between a current psychiatric disability and active service.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, the evidence weighs against a finding that the Veteran has a current adjustment disorder with depressed mood linked to service.  The evidence is therefore against a finding that the Veteran's psychiatric disability either had its onset during active service or is related to the in-service stressors reported by the Veteran.  The reasonable doubt doctrine is not for application.  Thus, service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with depressed mood and anxiety, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

III.  SMC Based on the Need for Regular A&A, or on Being Housebound

Special monthly compensation (SMC) at the aid and attendance rate under subsection (l) is payable when a Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular A&A.  38 C.F.R. § 1114(i); 38 C.F.R. § 3.350(b), 3.352(a).  SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The following criteria will be considered in determining the need for regular A&A:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3), (4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular A&A, not that there be a constant need.  See 38 C.F.R. § 3.352(a).  

Importantly, in order for the Veteran to prevail in this claim, the evidence must show that it is a service-connected disability that has resulted in his being in need of regular A&A or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000).

In this case, service connection has been established for a bilateral hearing loss disability, rated as 20 percent disabling; for tinnitus, rated as 10 percent disabling; and for residual scar of appendectomy, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 30 percent.

There is no question that the Veteran is in need of regular A&A.  As noted by a VA examiner in June 2012, the Veteran has chronic kidney disease, venous insufficiency, hyper-alertness, diabetes mellitus, and hypertension; he lives in a nursing home.  The report of a November 2012 VA examination also reflects that the Veteran uses an electric wheelchair for ambulation without assistance; and that he requires assistance from nursing staff daily for bathing, grooming, and dressing to assure safety.  His functional impairments are permanent; however, VA examiners have clearly indicated that the Veteran requires such assistance in certain activities of daily living due specifically to his nonservice-connected disabilities.  In this regard, there is no evidence showing that the Veteran's service-connected bilateral hearing loss disability, tinnitus, or residual scar from appendectomy causes any significant functional impairment in activities of daily living.  While the evidence does reflect that the Veteran requires regular assistance from another person for certain daily self-care functions, such need is not due to his service-connected disabilities alone; rather, such need is due to co-existing non-service-connected disabilities that result in symptoms such as bilateral lower extremity weakness.  Consequently, the criteria for establishing entitlement to SMC based on the need for regular A&A are not met.  In this regard, the evidence is against the Veteran's claim, and the appeal must be denied.   

The Board also notes that the evidence does not show that the Veteran is housebound or confined to his immediate premises due to his service-connected disabilities.  Nor does the Veteran have a single service-connected disability rated as 100 percent disabling.  Hence, there is no legal basis for awarding SMC based on being housebound, and the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  SMP Based on the Need for Regular A&A

Generally, a claim by a Veteran for compensation may be considered to be a claim for pension.  The greater benefit will be awarded, unless the Veteran specifically elects the lesser benefit.  Although the RO has adjudicated this claim as one for compensation rather than pension, given the procedural posture of the Veteran's current appeal and his entitlement to the benefit as a matter of law, the Board is addressing the claim as one for pension as well, for the sake of efficiency.  The Veteran is not prejudiced by the Board's favorable action in this regard.

Specifically, in June 2013, the Veteran requested a review of the RO's denial of his application for regular A&A on the basis that he resided in a nursing home due to medical need.

Special monthly pension, or SMP, by reason of the need for regular A&A is payable if the Veteran: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance. 38 C.F.R. § 3.351(c) (2015); 38 U.S.C.A. § 1502(b) (West 2014). 

As noted above, the Veteran resides in a nursing home because of medical need.  Accordingly, the Board finds that the evidence of record supports entitlement to SMP (as opposed to SMC) based on the need for regular A&A.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with depressed mood and anxiety, is denied.

SMC based on the need for regular A&A, or on being housebound, is denied.

SMP based upon the need for regular A&A is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


